DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 remain in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “while forming” is unclear as to how this is performed and if this is done simultaneously with the coating or immediately afterwards but still in the forming stage?  Clarification is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5,7,8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2020/0128704) in combination with Shabtai et al. (2020/0315035).
Liu et al. (2020/0128704) teaches a electromagnetic wave shielding film comprising a first metal layer, an insulation layer and a second metal layer whereby the insulation layer is formed on one surface of the first metal layer while the second metal layer is formed on the other surface of the first metal layer (abstract).  Liu et al. (2020/0128704) does teach heat treating the layers [0011],[0031]. 
 Liu et al. (2020/0128704) fails to teach ink jet printing of the insulation layer and the first metal layer but does teach using printing for the second metal layer.
Shabtai et al. (2020/0315035) teaches fabricating a PCB with shielding tracks by 3D printing (abstract).  Shabtai et al. (2020/0315035) teaches controlling the EMI to meet shielding requirements [0001]-[0005], [0026].  Shabtai et al. (2020/0315035) teaches using ink jet printing methods in forming shielding tracks whereby a head, reservoir and pump for insulation layer, metallic layer and shielding layers are utilized to form the 2D layer structure.  Metallic layers and formed and then insulation layers whereby the resin ink forms a sleeve for the conductive layer [0008] and these are alternated in forming the layers followed by curing and/or sintering the layer [0030]-[0046].   
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Liu et al. (2020/0128704) electromagnetic shield film to be formed by ink jet printing and sintering as evidenced by Shabtai et al. (2020/0315035) with the expectation of achieving similar success.
Regrading claims 2 and 4, Shabtai et al. (2020/0315035) teaches sintering/curing can occur before, simultaneously with or subsequently with the layers applied [0030].
Regarding claim 3, Shabtai et al. (2020/0315035) teaches UV curing [0036].
Regarding claim 5, Shabtai et al. (2020/0315035) teaches thicknesses of the layers to eb equal to or less than 3-10,000 microns which would meet the claimed ranges [0050].
Regarding claim 7, Liu et al. (2020/0128704) teaches the metals of the metallic layer include copper, silver, nickel and chromium while Shabtai et al. (2020/0315035) teaches using nanoparticles [0010].
Regarding claim 8, Shabtai et al. (2020/0315035) teaches similar viscosity and surface tension of the metallic inks [0047].
Regarding claim 10, Liu et al. (2020/0128704) teaches insulation layer to include epoxy and polyurethanes [0020].

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2020/0128704) in combination with Shabtai et al. (2020/0315035).
Features detailed above concerning the teachings of Liu et al. (2020/0128704) in combination with Shabtai et al. (2020/0315035) are incorporated here.
Liu et al. (2020/0128704) in combination with Shabtai et al. (2020/0315035) fail to teach the claimed components and amounts of the metallic ink and insulation inks.
While the Examiner acknowledges this fact, the Examiner takes the position that the claimed components are well known components found in inks and absent a showing of criticality of the claimed components and/or amounts, the Examiner takes the position that these would have been within the skill of one practicing in the art to utilize in forming the electromagnetic shield film of either Liu et al. (2020/0128704) in combination with Shabtai et al. (2020/0315035). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715